     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 1 of 12 Page ID
                                     #:15822


 1    WILLIAM WELDEN, ESQ. (SBN: 117056)
 2      wbwlaw@gmail.com
      LAW OFFICE OF WILLIAM WELDEN
 3    9663 SANTA MONICA BLVD, N O. 234
 4    BEVERLY H ILLS, CALIFORNIA 90210
      (310) 947 – 4633 | TELEPHONE
 5

 6    MARK E. MADISON, ESQ. (SBN: 158786)
        mmadison243@gmail.com
 7    LAW OFFICE OF MARK MADISON
      1440 NORTH HARBOR BOULEVARD, SUITE 900
 8    FULLERTON, CALIFORNIA 92835
      (310) 449 – 3365 | TELEPHONE
 9

10    Attorneys for Plaintiff, VALLEY SURGICAL CENTER, LLC.
11
                               UNITED STATES DISTRICT COURT
12                            CENTRAL DISTRICT OF CALIFORNIA
13
      VALLEY SURGICAL CENTER LLC,                Case No. CV 13-02265 DDP (AGRx)
14    a California Limited Liability Company,
15
                 Plaintiff,                      VALLEY SURGICAL CENTER’S
16                                               CORRECTED REQUEST FOR
           vs.                                   ORAL ARGUMENT AND
17                                               HEARING ON MOTION FOR
                                                 RELIEF UNDER FRCP 60 (b)
18    COUNTY OF LOS ANGELES, a                   FILED JULY 15, 2020 DKT. 621
19    government entity, LAKSHMANAN              ________________________________
      SATHYAVAGISWARAN, M.D., an
20    individual, ADRIAN MARINOVICH,             Previous Hearing Date: August 24, 2020
      M.D.,       an   individual,  RAFFI
21    DJABOURIAN, M.D. , an individual,          Previous Hearing Time:            10:00 a.m.
      DENIS C. ASTARITA, M.D. , an
22                                               Courtroom:      9C
      individual, SELMA CALMES, M.D., an
23    individual,    JOHN     KADES,    an
      individual, ED WINTER, an individual,          HONORABLE DEAN D. PREGERSON
24    and DOES 1-10,
25

26               Defendants.

27

28

30       CASE NO. 2:13-CV-02265-DDP-AGR           i
                    VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
31
     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 2 of 12 Page ID
                                     #:15823
                                                          TABLE OF CONTENTS

 1                                                                                                                                                     Page
 2
               A.        Introduction ..........................................................................................................................1
 3
               B.        Oral Argument Will Assist the Court in Examining Defendants’ Fraud .............................2
 4
               C.        The Circumstances of this Case Warrant Oral Argument ...................................................3
 5
               D.        The Facts Warrant Oral Argument ......................................................................................4
 6
               E.        Oral Argument Will Expose Defendant Winter’s Fraud .....................................................7
 7
               F.        Conclusion ...........................................................................................................................9
 8
     PROOF OF SERVICE ...............................................................................................................................10
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30           CASE NO. 2:13-CV-02265-DDP-AGR           ii
                        VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
31
     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 3 of 12 Page ID
                                     #:15824


 1         A.    Introduction
 2         Plaintiff Valley Surgical Center, LLC (“Valley”) requests the Court to hold Oral
 3   Argument and a Hearing on Valley’s pending Motion under Fed.R.Civ.P. 60(b) for an
 4   order relieving Valley from the Court’s October 29, 2019, Order granting Summary
 5   Judgment and the Order of July 9, 2020, denying Valley’s Motion for Reconsideration.
 6   On August 21, 2020, the Court took the Oral Argument for this Motion Off-Calendar.
 7   However, Valley requests the opportunity to be heard orally because the Court has been
 8   subjected to a fraud from Defendant Ed Winter, and the October 29, 2019, Order granting
 9   summary judgment was the product of fraud.
10         Defendant Winter perjured himself at his Deposition of August 6, 2020, and that
11   new act of false testimony, not available prior to August 6, 2020, demonstrates a fraud on
12   the Court and that Oral Argument is essential in this Fed.R.Civ.P. 60(b) Motion.
13   Defendant’s Counsel needs to stand before this Court and answer the critical questions of
14   “why’ identified below. Jasinski v. Showboat Operating Co., 644 F.2d 1277, 1281 (9th
15   Cir. 1981) (“We cannot know what effect oral argument would have had upon the district
16   court, or what new arguments and emphases might have emerged from the colloquy
17   between court and counsel”). Valley’s Counsel wishes to graphically show at Oral
18   Argument the inconsistency in Winter’s false testimony demonstrating a 42 U.S.C.
19   section 1983 violation and which procured the October 29, 2019, Order:
20         (1) Why is there not a material issue of fact as to whether Defendant Winter
21   reported the Rojeski Death as a homicide to the FDA, FBI, California Medical Board, LA
22   District Attorney, and LA Police Department when Defendant Winter stated in his August
23   6, 2020, Deposition he cannot recall what he said to the FDA, FBI, California Medical
24   Board, LA District Attorney, or LA Police Department?
25         (2) Why did Defendant Winter testify under penalty of perjury that “I did not
26   inform any agency that the manner of death was ‘homicide’” (Dkt. 492-6 Winter 6-19-19
27   Dec., p. 2, lies 1-2), when Brian Oxman testifies (Dkt. 626-1) that on January 15, 2012,
28   and January 24, 2012, Defendant Winter told him, Dr. Michael Sedrak, and Attorney
30
          CASE NO. 2:13-CV-02265-DDP-AGR           1
31                   VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 4 of 12 Page ID
                                     #:15825


 1   Konrad Trope that Defendants had already reported the Rojeski case as a homicide to the
 2   FDA, FBI, California Medical Board, LA District Attorney, and LA Police Department?
 3         (3) Why is there not a material issue of fact as to whether the report of homicide
 4   caused a criminal investigation of Drs. Julius Gee and Deming Chau, frightened the
 5   doctors who treated Ms. Rojeski and worked with Valley, and caused them to quit the
 6   business thereby causing economic damages to Valley?
 7         (4) Why is there not a material issue of fact as to whether Defendant Winter’s
 8   testimony lacks credibility when he says on the one hand “I did not inform any agency
 9   that the manner of death was "homicide" (Dkt. 492-6 6-19-19 Winter Dec., p. 2, lines 1-
10   2), but then on the other hand in his Deposition makes an inconsistent statement that he
11   cannot recall his discussions with the FDA, FBI, California Medical Board, LA District
12   Attorney, LA Police Department, Dr. Sedrak, Attorney Trope, and Mr. Oxman?
13         (5) Why did Defendant Winter testify under penalty of perjury that “I did not
14   inform any agency that the manner of death was "homicide" (Dkt. 492-6 Winter 6-19-19
15   Dec., p. 2, lines 1-2), when the FDA made an official government report on January 6,
16   2012, stating Winter called Agents Samanta Kelley and Keith Hadley and stated the
17   Rojeski case will be reported as a homicide?
18         B.     Oral Argument Will Assist the Court in Examining Defendants’ Fraud
19         Many things get said in oral argument. Many questions get asked. Many legal
20   theories are tossed about between the Court and counsel. Many policies are explored
21   during oral argument. It is for these reasons the Court in Jasinski v. Showboat Operating
22   Co., 644 F.2d 1277, 1281 (9th Cir. 1981), stated:
23         “It is precisely in close cases such as this one that oral argument best serves the
           interests of justice. At trial or on appeal, oral argument enables the judge to test his
24
           or her thinking with counsel available to suggest illumination or refinement of
25         issues the judge deems critical. See P. Carrington, D. Meador, M. Rosenberg,
           Justice on Appeal 17 (1976); Kaufman, “Appellate Advocacy in the Federal
26
           Courts,” 79 F.R.D. 165, 170-72 (1979). We cannot know what effect oral argument
27         would have had upon the district court, or what new arguments and emphases might
           have emerged from the colloquy between court and counsel, and we will not ask
28
           appellant to produce a crystal ball. The district court's struggle with a close and
30
          CASE NO. 2:13-CV-02265-DDP-AGR             2
31                        VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 5 of 12 Page ID
                                     #:15826


 1         critical question, evident on the face of the court's opinion, is enough to establish
 2         prejudice to the losing party.”
           Oftentimes, many experiences of the Court and counsel are discussed during oral
 3
     argument. The inconsistences of witnesses’ statements and the failure to explain things
 4
     which are either critical or unexplainable become apparent. Oral argument serves the
 5
     purpose of answering questions, clearing ambiguities, and explaining rules and reasoning.
 6
     It requires a certain free flow of exchange between the Court and counsel so that issues
 7
     may be explained, and counsel may attempt to persuade the Court. See Lewis, Lewis &
 8
     Van Etten, Inc. v. MCI Telecommunications Corp., 138 F.R.D. 25, 27 (E.D.N.Y 1991).
 9
           Valley recognizes that Oral Argument is not an inherent element of procedural due
10
     process. However, Valley never believed that Winter would have committed such major
11
     perjury in his August 6, 2020, Deposition and it had no ability to bring that new perjury
12
     before the Court until its Rule 60(b) Motion. The essential nature and right to oral
13
     argument “varies from case to case in accordance with differing circumstances, as do
14
     other procedural regulations.” Federal Communications Commission v. WJR, 337 U.S.
15
     265, 276 (1949). In this case, oral argument is crucial to the outcome of this Motion
16
     under Rule 60(b) because a witness, Ed Winter, has played fast and loose with this Court,
17
     made false statement to the Court which can only be described as materially intolerable in
18
     the face of the Court’s search for the truth. Ten Bridges, LLC v. Midas Mulligan, LLC,
19
     2020 WL 1914912, at *1 n. 1 (W.D. Wash. Apr. 20, 2020) (“Generally, the court should
20
     not deny a request for oral argument made by a party opposing a dispositive motion unless
21
     the motion is denied.” (citing Dredge Corp. v. Penny, 338 F.2d 456, 462 (9th Cir. 1964)).
22
           C.     The Circumstances of this Case Warrant Oral Argument
23
           Valley was subjected to an effort to “shut them down” in violation of 42 U.S.C. §
24
     1983 by the creation of a false homicide report (not an autopsy, but rather a gratuitous
25
     false statement to agencies and newspapers) which occurred in January and February,
26
     2012, and which was then reported to numerous government agencies frightening
27
     Valley’s doctors and vendors, coupled with Reports by Defendant Selma Calmes on
28

30
          CASE NO. 2:13-CV-02265-DDP-AGR             3
31                        VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 6 of 12 Page ID
                                     #:15827


 1   February 17, 2012, of a homicide to the LA Times with widespread publicity. These acts
 2   were outside normal Coroner activities, and this is not a case where Defendants corrected
 3   the false homicide report because that ineffective attempt on April 1, 2013, was a year
 4   after January and February, 2012, when the damage was already done. This is not a case
 5   of Coroner discretionary duties because the fraudulent creation of a homicide Report to
 6   agencies and newspapers using false facts in January and February, 2012, was outside the
 7   performances of Coroner duties and designed to frighten Drs. Gee and Chau, doctors, and
 8   vendors such as Allergan, Inc., into terminating their relationship with Valley which put
 9   Valley out of business as intended to “shut them down” in violation of section 1983.
10         Recently, in United States v. Wanland, 2020 WL 4916557 * 3 (E.D. Cal. Aug. 21,
11   2020), the Court stated:
12         “[A]n opportunity to be heard orally on questions of law “is not an inherent element
13         of procedural due process, even where substantial questions of law are
           involved.” Id. (quoting Dredge Corp. v. Penny, 338 F.2d 456, 462 n.14 (9th Cir.
14         1964); see also Burchett v. Cardwell, 493 F.2d 492, 494–95 (9th Cir. 1974) (same).
15         Regardless, “the right of oral argument as a matter of procedural due
           process...varies from case to case in accordance with differing
16         circumstances.” Dredge Corp., 338 F.2d at 462 n.14.”
17         The Court should be concerned about Defendant Winter’s false statement to this
18   Court which not only procured the October 29, 2019, Order by fraud, but also is the
19   central material issue of controverted fact showing damages to Valley. 10A C. Wright &
20   A. Miller, Federal Practice & Procedure § 2728 (4th ed. 2020) (“The duty of the court
21   under Rule 56 is to determine whether a genuine dispute of material fact remains for trial;
22   once it determines that a triable issue exists the inquiry is at an end and summary
23   judgment must be denied.” Oral Argument is essential to expose the fraud on this Court.
24         D.     The Facts Warrant Oral Argument
25         Defendant Winter’s fraud on this Court was demonstrated in his August 6, 2020,
26   Deposition, and that new evidence not available prior to August 6, 2020, warrants
27   Valley’s 60(b) Motion. The substantial evidence of Winter’s perjury alone presents a
28   triable issue of fact and a fraudulently procured October 29, 2010, Order. Oral argument
30
          CASE NO. 2:13-CV-02265-DDP-AGR             4
31                        VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 7 of 12 Page ID
                                     #:15828


 1   is an imperative because summary judgment is not appropriate in this case. United States
 2   ex rel. Dahlstrom v. Sauk-Suiattle Indian Tribe of Washington, 2019 WL 4082944, at *1
 3   n. 1 (W.D. Wash. Aug. 29, 2019) (“The general rule is that the court should not deny a
 4   request for oral argument made by a party opposing a motion for summary judgment
 5   unless the motion is denied.”). An Examination of the facts in this case shows the
 6   fraudulent statements from Defendant Winter should be examined at Oral Argument.
 7         (1) Paula Rojeski died on September 8, 2011, immediately after LapBand surgery
 8   at Valley Surgical Center;
 9         (2) The LA County Coroner conducted an autopsy on September 12, 2011, with
10   Drs. Djabourian and Marinovich which showed Rojeski died from a .4 cm perforation of
11   her aorta near the junction of the mesenteric artery likely caused by the slip of a surgical
12   instrument during the surgery from the Surgeon, Dr. Julius Gee;
13         (3) On December 22, 2011, Food and Drug Administration Agent Keith Hadley
14   called Coroner Investigator John Kades where he said the government was investigating
15   two brothers for billing irregularities, and then asked the Coroner to help "shut them
16   down" referring to Plaintiffs and the use of extra judicial means;
17         (4) On December 22, 2011, Captain John Kades agreed on behalf of the Coroner to
18   help the FDA "shut them down" through extra judicial means as shown by emails
19   containing the agreement;
20         (5) On January 2, 2012, the Coroner's Office and Chief Coroner Lakshmanan
21   Sathyavagiswaran called a meeting of all defendants to close the Rojeski case with a
22   finding of accidental death;
23         (6) On January 5, 2012, the FDA, FBI, US Department of Justice, and California
24   Medical Board attended the meeting at the Coroner's Office where the FDA asked the
25   Coroner to find the Rojeski death a homicide when all parties present knew there was no
26   homicide finding possible;
27         (7) On January 6, 2012, Chief Deputy Coroner Ed Winter telephoned FDA Agent
28   Samanta Kelly and informed the FDA the Coroner would call the Rojeski death a
30
          CASE NO. 2:13-CV-02265-DDP-AGR             5
31                        VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 8 of 12 Page ID
                                     #:15829


 1   homicide contrary to the medical evidence which showed an accident thereby inflicting on
 2   that date irreparable injury and damages to Valley;
 3         (8) The Coroner thereafter in January and February, 2012, falsified the facts of the
 4   Rojeski death and reported the death as a homicide to the FDA, FBI, California Medical
 5   Board, Los Angeles Police Department, and Los Angeles District Attorney, with
 6   Defendant Selma Calmes, who was the Coroner Anesthesia Consultant and part of the
 7   Rojeski Autopsy, and informing the Los Angeles Times on February 17, 2012, saying in
 8   an email "Guess what I found" in reference to the homicide investigation;
 9         (9) The existence of the false homicide investigation was conducted concerning
10   Drs. Gee and Chau through the California Medical Board and was widely publicized not
11   only by the LA Times, but also numerous other media outlets where the homicide claim
12   caused further irreparable injury to Valley.
13         (10) The accusations of homicide against Valley and Drs. Gee and Chau caused
14   Valley substantial economic damages because the homicide accusations and claims
15                (a) frightened numerous doctors working with Valley, including Drs. Gee,
16   Chau, Tashjian, and Madan, all of whom quit working for Valley as a direct result, and
17                (b) frightened Allergan, Inc., who provided Valley with the LapBand device
18   and terminated their relationship with Valley resulting in Valley having no further
19   LapBand devices to conduct its business.
20         Each of these facts have been shown with substantial admissible evidence where
21   the fear caused by Defendant Winter’s homicide report (which is the subject of Winter’s
22   fraud on the Court) to the FDA, FBI, California Medical Board, LA District Attorney, and
23   LA Police Department, and Defendant Calmes’ homicide report to the LA Times
24   frightened and damaged Valley’s doctors and vendors causing them to no longer deal with
25   Valley. Story Parchment Co. v. Paterson Parchment Paper Co., 282 U.S. 555, 562
26   (1931) (“It is true that there was uncertainty as to the extent of the damage, but there was
27   none as to the fact of damage; and there is a clear distinction between the measure of
28   proof necessary to establish the fact that petitioner had sustained some damage and the
30
          CASE NO. 2:13-CV-02265-DDP-AGR             6
31                        VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 9 of 12 Page ID
                                     #:15830


 1   measure of proof necessary to enable the jury to fix the amount.”). The central fact on
 2   which the Court relied in granting summary judgment on October 29, 2019, was the
 3   purported hearsay of Defendant Winter’s report of homicide. However, Defendant
 4   Winter’s claim that “I did not inform any agency that the manner of death was
 5   ‘homicide’” (Dkt. 492-6 Winter 6-19-19 Dec., p. 2, lines 1-2) was an outright fraud on the
 6   Court. 10A C. Wright & A. Miller, Federal Practice & Procedure § 2726 (4th ed. 2020)
 7   (while the claim an affidavit is perjured is insufficient, where specific facts are alleged
 8   that if proven would call the credibility of the moving party's witness into doubt, summary
 9   judgment is improper, because “[a]ssessing evidentiary weight and credibility are not
10   ordinarily consistent with a ruling on a summary-judgment motion”).
11         E.     Oral Argument Will Expose Defendant Winter’s Fraud
12         Summary Judgment should not be granted where the witness is shown to be
13   untruthful. 10A C. Wright & A. Miller, Federal Practice & Procedure § 2726 (4th ed.
14   2020) (“Doubts as to the credibility of the movant's affiants or witnesses may lead the
15   court to conclude that a genuine issue of material fact exists. Indeed, as the Advisory
16   Committee states in its Note to the 1963 amendment of Rule 56: ‘Where an issue as to a
17   material fact cannot be resolved without observation of the demeanor of witnesses in
18   order to evaluate their credibility, summary judgment is not appropriate.’”). There is new
19   direct evidence from Defendant Winter’s August 6, 2020, Deposition, which Mr. Oxman
20   has contradicted and testified is untrue (Dkt. 626-1), which creates a material issue of fact.
21   Defendant Winter told Dr. Sedrak, Attorney Trope, and Brian Oxman on two (2) separate
22   occasions he had reported the Rojeski Death as a homicide to the various governmental
23   agencies. Yet, when asked in his deposition what he said to Mr. Oxman or what he said to
24   the agencies, Defendant Winter couldn’t remember. (Dkt. 626). Winter’s homicide report
25   frightened Valley’s doctors, including Drs. Gee, Chau, Tashjian, Madan, and others along
26   with Valley’s vendors, including Allergan, where they stopped dealing with and quit their
27   relationship with Valley causing Valley substantial economic damages. (Dkt. 626-1)
28         The Court’s October 29, 2019, summary judgment Order was procured by fraud.
30
          CASE NO. 2:13-CV-02265-DDP-AGR             7
31                        VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 10 of 12 Page ID
                                     #:15831


 1   The Court is faced with perjured testimony from Winter, and while the Court is not to
 2   assess the credibility of witnesses on summary judgment, there are material issues of fact
 3   as to whether Defendant Winter made the report of homicide and its impact and harm to
 4   Valley, which render summary judgment inappropriate. Anderson v. Liberty Lobby, Inc.,
 5   477 U.S. 242, 255 (1986) (court should act “with caution in granting summary judgment”
 6   and court may “deny summary judgment in a case in which there is reason to believe that
 7   the better course would be to proceed to a full trial.”). There are material issues of fact
 8   over Winter’s false statements which should give this Court great concern because Winter
 9   perjured himself in front of this Court and been shown to be a perjurer. 10A C. Wright &
10   A. Miller, Federal Practice & Procedure § 2728 (4th ed. 2020) (“an appraisal of the legal
11   issues may lead a court to exercise its discretion and deny summary judgment in order to
12   obtain the fuller factual foundation afforded by a plenary trial.”).
13         The January 6, 2012, FDA Report is a prior inconsistent statement in an official
14   government report. While the Court has expressed its concerns over the January 6, 2012,
15   FDA Report, the very existence of this document should give the Court great pause which
16   warrants the Court not to permit Defendant Winter’s blatant fraud on the Court. 10A C.
17   Wright & A. Miller, Federal Practice & Procedure § 2728 (4th ed. 2020) (“an appraisal of
18   the legal issues may lead a court to exercise its discretion and deny summary judgment in
19   order to obtain the fuller factual foundation afforded by a plenary trial”) (citing Kennedy
20   v. Silas Mason Co., 334 U.S. 249, 257 (1948). However, on top of the January 6, 2012,
21   FDA Report, there is new evidence not available prior to August 6, 2020, of Defendants’
22   fraud from the Winter August 6, 2020, Deposition which warrants full exploration at Oral
23   Argument on a Motion where there is substantial evidence the October 29, 2019, Order
24   was procured by fraud. In light of the above new material issues of facts and law, Valley
25   respectfully submits that it would suffer unfair prejudice if the Court refuses to hear oral
26   argument. See Houston v. Bryan, 725 F.2d 516, 518 (9th Cir.1984).
27

28

30
          CASE NO. 2:13-CV-02265-DDP-AGR             8
31                        VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 11 of 12 Page ID
                                     #:15832


 1         F.     Conclusion
 2         For the reasons stated, Valley Surgical Center, LLC., requests the Court grant Oral
 3   Argument and a hearing on Valley’s Rule 60 (b)(3), (6) Motion (Dkt. 621).
 4

 5
           DATED: August 25, 2020             WIILLIAM WELDEN
 6

 7                                            By: /s/ William B. Welden, Esq.
                                                  WILLIAM B. WELDEN, ESQ. for
 8
                                                  L AW O FFICE OF W ILLIAM W ELDEN
 9                                                Attorney for Plaintiff
10
                                                  VALLEY SURGICAL CENTER, LLC,
                                                  a California Limited Liability Company
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
          CASE NO. 2:13-CV-02265-DDP-AGR             9
31                        VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
     Case 2:13-cv-02265-DDP-AGR Document 630 Filed 08/25/20 Page 12 of 12 Page ID
                                     #:15833


 1                                 PROOF OF SERVICE
 2

 3         I am employed and a resident of the County of Los Angeles, State of California. I
 4   am over the age of 18 and not a party to the within action; my business address is 9663
 5   Santa Monica Blvd., No. 234, Beverly Hills, CA 90210.
 6         On August 25, 2020, I served the document described as:
 7    VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL
      ARGUMENT
 8

 9         Upon the interested parties in this action as follows:

10               X     By email.
11         I declare that I am employed in the office of a member of the bar of this Court at
12   whose direction the service was made.
13         Executed on August 25, 2020.
14

15                                                 /s/ William Welden
16                                                 William Welden
17

18

19

20

21

22

23

24

25

26
27

28

30
          CASE NO. 2:13-CV-02265-DDP-AGR            10
31                        VALLEY SURGICAL CENTER’S CORRECTED REQUEST FOR ORAL ARGUMENT
